Title: To Benjamin Franklin from Simon-Pierre Fournier le jeune, 8 February 1785
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


				
					
						Monsieur
						Paris ce 8 février 1785—
					
					Jay l’honneur de vous Ecrire pour vous prier de me rendre Le service de mêtre utile Concernant des Caracteres ou frappe des matrices justifié que je desirerais sur vos auspices envoyer dans La nouvelle amérique ou Boston. Permetteriés vous que J’alla vous demander demain a diner. Me L’ayant offert L’année Passé avec ma femme: qui est Partit Pour prende L’air dans son Pays a

Chartres. Ce sont Les Bontés que vous m’avés toujours témoigné qui m’ont engagé a vous Le demander je Crains que vous ne trouviés Cela Peut être un peu Libre. Mais C’est votre offre qui ma engagé de vous demander Ce Plaisir La.
					S’il y avait Possibilité de faire Passer Par votre Canal une demi douzaine ou plus des Livres d’épreuvés je vous Les enverrais. Sil y avait des vaisseaux qui partissent et qu’on Put Les remettre en mains Sure. Je vous Prie de m’honnorer d’un mot de réponse.
					Jay l’honneur d’être avec La Plus haute Estime et Considération. Monsieur, Votre très humble et très obeissant serviteur
					
						
							Fgurnier Le Jeune
						
					
				
				
					Je Présente mes Compliments a Monsieur votre fils.
				
			